Citation Nr: 1439576	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 40 percent for a traumatic brain injury (TBI) with cognitive disorder not otherwise specified. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1973.  He received the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA), which granted service connection for traumatic brain injury, and evaluated the disability as 10 percent disabling, effective June 26, 2009.  

In May 2013, the RO increased the initial rating for the TBI to 40 percent, June 26, 2009. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The memory, attention, concentration, and executive functioning facet, and the motor activity facet for the Veteran's traumatic brain injury (TBI) have each been assigned a level of severity of "3"; total impairment was not found in any of the 10 facets.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for TBI with cognitive disorder not otherwise specified have been met; the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the record demonstrates that the Veteran was provided with adequate VCAA notice prior to the initial adjudication of his claim in an August 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.

The Board also finds that the duty to assist has been met.  The Veteran was afforded a series of examinations of his brain injury in 2009, which was shortly after he submitted his claim for service connection.  These examinations are adequate for rating purposes.  The Veteran does not contend that his disability has become worse, but instead argues that these examinations were not properly considered.  The Veteran has not identified any private treatment, nor has he indicated that he is in receipt of any ongoing treatment from VA for this disability.  He declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Initial Rating

The Veteran contends that he is entitled to an initial 100 percent evaluation for the TBI, because examinations have shown severe impairment.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

This issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for post-traumatic headaches due to a head trauma was granted in an October 2006 rating decision.  This issue is not before the Board.  However, the Veteran received a March 2009 letter from VA that noted he had been service connected for a brain injury, and informed him that recent studies of head trauma injuries had led to the promulgation of new evaluation criteria for traumatic brain injuries (TBI), which became effective in October 2008.  The letter informed the Veteran that if he wished, he could be evaluated under the new criteria.  

In June 2009, the Veteran requested evaluation under the new criteria.  In March 2010, a rating decision established service connection for TBI, and assigned a 10 percent rating effective from the date of the Veteran's June 2009 letter.  The separate rating for the Veteran's headaches remained in effect, and in fact was increased to 30 percent.  

The Veteran's TBI is evaluated under the rating code for residuals of brain injury.  See 38 C.F.R. § 4.124a, Code 8045.  Under this code, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Code 8045.  

The evidence includes a series of three examinations afforded the Veteran after the receipt of his June 2009 claim.  These include a September 2009 examination by a counseling psychologist, an October 2009 examination for headaches, and a December 2009 neuropsychological evaluation.  After a review of this evidence, the Board finds that the Veteran's TBI symptomatology includes headaches/migraines, and problems with memory loss, social interaction, motor activity, and verbal communications.  

The Veteran has already been rated under the appropriate code for the physical dysfunctions of headaches, and this issue is not before the Board.  38 C.F.R. § 4.124a.  He also has a separate rating for visual impairment related to his brain trauma.  As such, separately rating these symptoms under Diagnostic Code 8045 would constitute improper pyramiding.  38 C.F.R. § 4.14.  The remaining issues are contemplated by the table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  

For the memory, attention, concentration, and executive functioning facet, the September 2009 examination found that the Veteran's attention and concentration were normal, and his memory was in the low average range.  He had some occasional problems with executive problems such as setting goals, planning, organizing thoughts and showing flexibility.  The December 2009 examination included testing that revealed mild impairment of memory and attention, and found the Veteran's functioning to be in the low average range.  Testing for executive functioning was mixed.  His cognitive processing speed was determined to be in the extremely low range.  Other findings ranged from low normal to the mild to moderate range for visual motor processing and divided attention, but when adjusted for age he was in the 48th percentile. 

Given that some of the Veteran's executive function skills are severely impaired, but that he still functions overall in the 48th percentile, the Board finds that these symptoms constitute moderate impairment, which warrants a level of severity of "3".  A higher level is not warranted, as there is no objective evidence of severe impairment of memory, concentration, or his overall executive functioning.  

The September 2009 examination found that the Veteran's judgment was normal.  Thus, a level of severity of "zero" is assigned.  

The September 2009 examination also found that the Veteran experiences some mild problems with social interaction.  This merits a level of severity of "1".  A "2" is not assigned unless the Veteran's social interaction is frequently inappropriate, and this has not been demonstrated.  

The Veteran's orientation was normal on the September 2009 examination, which rates a level of "zero".  

For the facet of motor activity, the September 2009 examiner states that no problems were noted.  However, the December 2009 examination found that the strength in the dominant left hand was severely impaired, but strength was only mildly impaired on the right side.  Other tests also demonstrated impairment.  Overall, this represents a moderate level of impairment, which warrants a level of severity of "3".  A higher level is not warranted, as the evidence did not demonstrate severely decreased motor activity due to apraxia.  

Regarding the facet of visual spatial orientation, the September 2009 examination states that the Veteran did not report any problems, and testing at the December 2009 examination placed the Veteran in the normal to low normal range.  Normal findings receive a level of severity of "zero".  

The Veteran has reported subjective symptoms that included fatigue, tinnitus, smell and taste problems, and irritability.  The Board does not have enough information to evaluate the effects of these symptoms on the Veteran's ability to work.  However, as the highest level of severity that can be assigned for these is a "2", and as the Veteran is already in receipt of the 40 percent rating that is assigned for a "2", this category is irrelevant to the Veteran's appeal. 

In regards to neurobehavioral effects, none of the three examinations reported any problems, and there is no evidence of verbal or physical aggression.  This merits a level of severity of "zero".  

As for communication, the September 2009 examination found that the Veteran had mild impairment.  The December 2009 testing demonstrated moderate to severe impairment of verbal communication, but written communication was intact.  This equates to a level of severity of "2".  A higher level is not merited unless the Veteran is unable to communicate either by spoken language or written language at least half the time, and this has not been demonstrated.  

Finally, the evidence does not indicate that the Veteran has ever experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not warrant a total disability rating due to his state of consciousness.

Given the level of severity of these facets, a 70 percent rating is warranted.  The memory, attention, concentration, and executive functioning facet, and the motor activity facet have each been assigned a level of severity of "3".  A level of severity of "3" equates to a 70 percent rating.  The Veteran is correct that he has been found to have severe impairment in some facets, but the rating criteria do not provide a 100 percent rating for such impairment.  As none of the 10 facets are evaluated as having total impairment, a higher rating cannot be assigned.  38 C.F.R. § 4.124a, Code 8045.  

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria contemplate a very wide range of symptoms for TBI, including subjective symptoms.  The Veteran does not report any symptoms that are not included in this range.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disability.  He has not been hospitalized for his TBI.  He is able to perform activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 



ORDER

Entitlement to an initial rating of 70 percent for a brain injury with cognitive disorder not otherwise specified is granted. 


REMAND

The Board recognizes that a claim for an increased rating can include a claim for TDIU, if such a claim is raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the October 2009 examination states that the Veteran was not employed, and that his last date of employment was July 2007.  The December 2007 examination states that he was forced to retire due to problems interacting with others and feelings of irritation.  The Board notes that these symptoms are contemplated by both the Veteran's TBI and his service connected post-traumatic stress disorder (PTSD).  As there is evidence of unemployability due to service connected disabilities, entitlement to TDIU has been raised by the record.  Cf. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is also some evidence that the TBI and PTSD do not render the Veteran unemployable, for instance an examiner assigned a global assessment of function of 59, for those disabilities, indicative of moderate impairment.  DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain an opinion as to whether the Veteran's service connected disabilities would as likely as not prevent him from engaging in employment for which his education and occupational experience would otherwise qualify him.

3.  Adjudicate entitlement to TDIU.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


